Name: Commission Regulation (EEC) No 2074/79 of 25 September 1979 amending Regulation (EEC) No 1785/79 on the temporary marketing during the 1979/80 milk year of reduced-price butter for direct consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9 . 79 Official Journal of the European Communities No L 243/5 COMMISSION REGULATION (EEC) No 2074/79 of 25 September 1979 amending Regulation (EEC) No 1785/79 on the temporary marketing during the 1979/80 milk year of reduced-price butter for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of. the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 12 (3) thereof, Having regard to Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of redu ­ ced-price butter for direct consumption (3), and in particular Article 4 thereof, Whereas, in an effort to simplify the conditions of sale by the intervention agency by avoiding an exces ­ sive splitting-up of the lots, Article 2 ( 1 ) of Commis ­ sion Regulation (EEC) No 1785/79 (4) provides that the butter concerned shall be sold in lots of not less than five tonnes ; whereas, however, an intervention agency may be obliged to award a quantity smaller than this minimum amount in order to comply with the provisions of Article 4, whereby Member States are to ensure as balanced a distribution as possible among the parties concerned ; whereas, for the sake of clarity, it is appropriate to make clear that in such a case the quantity thus awarded replaces the five tonnes and constitutes the minimum sale quantity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 1785/79 , the second subparagraph is amended to read as follows : 'The butter shall be sold only in quantities of at least five tonnes . However, in cases where pursuant to Article 4 it is necessary to make an award of less than five tonnes, the Member State concerned may adopt the quantity awarded as the minimum quantity for sale .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7. 1978 , p. 6 . (3) OJ No L 161 , 29 . 6. 1979, p. 8 . (4) OJ No L 203, 11 . 8 . 1979, p. 47 .